Exhibit 10.7

 

AFFIRMATION AND AMENDMENT OF SUBORDINATION AGREEMENT

 

This AFFIRMATION OF SUBORDINATION AGREEMENT (this “Affirmation”) is made as of
February 27, 2009, by the undersigned creditor (“Creditor”) for the benefit of
Comerica Bank (“Bank”).

 

RECITALS

 

CLARIENT, INC. (“Borrower”) and Bank are parties to that certain Amended and
Restated Loan Agreement dated as of February 28, 2008, as amended from time to
time, including without limitation by that First Amendment and Waiver to Amended
and Restated Loan Agreement dated March 14, 2008, by that Second Amendment to
Loan Agreement dated March 21, 2008, by that certain Third Amendment and Consent
to Amended and Restated Loan Agreement dated as of July 31, 2008, and by that
certain Fourth Amendment to Amended and Restated Loan Agreement dated as of
January 27, 2009 (collectively, the “Agreement”).  Borrower and Creditor are
parties to that certain Amended and Restated Senior Subordinated Revolving
Credit Agreement dated as of March 14, 2008 (the “Original Safeguard
Agreement”).  Borrower and Creditor propose to enter into a Second Amended and
Restated Senior Subordinated Revolving Credit Agreement dated of even date
herewith, which amends the Original Safeguard Agreement by increasing the
amounts available to be borrowed (“Restated Safeguard Senior Credit
Agreement”).  Creditor executed for the benefit of Bank a Subordination
Agreement dated as of March 7, 2007, as affirmed February 28, 2008, as affirmed
and amended as of March 14, 2008, and as affirmed and amended as of July 31,
2008 (the “Subordination Agreement”).  Borrower and Bank propose to enter into a
Fifth Amendment to Amended and Restated Loan Agreement of even date herewith
(the “Fifth Amendment”), which amends the Agreement by, among other things,
extending the maturity date and changing covenants.  Bank has agreed to enter
into this Fifth Amendment and consent to the Restated Safeguard Agreement
provided, among other things, that Creditor consents to the Fifth Amendment and
agrees that the Subordination Agreement will remain effective as amended hereby.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 


1.             ALL REFERENCES TO THE “AMENDED AND RESTATED SENIOR SUBORDINATED
REVOLVING CREDIT AGREEMENT DATED AS OF MARCH 14, 2008” IN THE SUBORDINATION
AGREEMENT ARE HEREBY REPLACED WITH “SECOND AMENDED AND RESTATED SENIOR
SUBORDINATED REVOLVING CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2009 (AS
AMENDED FROM TIME TO TIME).”


 


2.             CREDITOR CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THE FIFTH AMENDMENT.  BANK CONSENTS TO THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWER OF THE RESTATED SAFEGUARD AGREEMENT.


 


3.             THE SUBORDINATION AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT, AS AMENDED HEREBY, WITH RESPECT TO ALL OF BORROWER’S OBLIGATIONS TO BANK
UNDER (AND AS DEFINED IN) THE AGREEMENT.


 


4.             BANK AND CREDITOR EACH AFFIRM THEIR RESPECTIVE OBLIGATIONS UNDER
THE SUBORDINATION AGREEMENT.


 


5.             UNLESS OTHERWISE DEFINED, CAPITALIZED TERMS IN THIS AFFIRMATION
SHALL HAVE THE MEANING ASSIGNED IN THE SUBORDINATION AGREEMENT, AS AMENDED. 
THIS AFFIRMATION MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE INSTRUMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Affirmation as of the
first date above written.

 

 

“Bank”

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Todd A. McDonald

 

 

 

 

 

 

Name:

Todd A. McDonald

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

“Creditor”

 

 

 

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

 

By:

/s/ Brian J. Sisko

 

 

 

 

 

 

Name:

Brian J. Sisko

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

The undersigned approve of the terms of this Affirmation.

 

 

 

 

 

 

“Borrower”

 

 

 

 

 

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

By:

/s/ Brian J. Sisko

 

 

 

 

 

 

Name:

Brian J. Sisko

 

 

 

 

 

 

Title:

Vice President

 

 

 

2

--------------------------------------------------------------------------------